DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
Claims 1, 9-10, 24, 29-31 have been amended. Claims 11-12, 14 have been newly canceled and no claims have been newly added.
Claims 1, 9-10, 15-24, 26-27, 29-31, 33, and 35-37 are currently pending.
Claims 15-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/04/2018.

Claims 1, 9-10, 23-24, 26-27, 29-31, 33 and 35-37 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendments. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Objections
Claims 33 and 35-37 are objected to because of the following informalities:  
Claims 33 and 35-37 have the wrong status identifiers as they have all been previously presented in their current form on 10/27/2021.
  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23 and 26 recite the limitation "the organ cell" in lines 3  and 2 respectively of the claims.  There is insufficient antecedent basis for this limitation in the claim as there is no prior recitation of an organ cell.
Appropriate correction is required.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 9, 23, and 26-27  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johansson et al (Diabetes 2008-previously cited).
	Regarding claims 1, 9, 23 and 26-27, Johansson teach a method of co-culturing vascular endothelial cell, a pancreatic β cell (pancreatic islets inherently contain β cells as evidence by Applicant’s disclosure page 23, Example 2, Step 4 of the Specification) and mesenchymal stem cells in a medium for culturing both endothelial vascular cells and pancreatic β cells (Title, abstract and pages 2393-2394, Research Designs and Methods). The pancreatic organ cells are deemed to be a single type of cell because they are all pancreatic cells and are not indicated as contaminated with undesirable cells or microorganisms consistent with Applicant’s use of the phrase “cell type” on page 14 last paragraph wherein a type of cell is an organ cell (i.e. a cell characterized as being from an organ). The organ buds formed appear to be at least 100 microns in size (page 2396 Fig 2G, 2399 Fig 6D).
Applicant has indicated that whether or not a structure is an organ bud or not can be judged by examining whether or not the structure comprises all of the three types of cells (organ cells, vascular endothelial cells and mesenchymal cells or cell differentiated therefrom) (page 14 of the as filed specification). Since the structure of Johansson et al contains these three cell types an organ bud is deemed to be formed and a culturing time sufficient to form the three dimensional organ bud is used (page 2394, column 1, Coating of islets of Langerhans with ECs and MSCs).
There is no indication that the organ bud is unable to differentiate into a pancreas through maturing and therefore since the claimed method steps were carried out this feature of being capable of differentiating into a pancreas through maturing is deemed to be inherent. Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."
With regard to the concentrations of the different cell types in the coculture compositions, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
The selection of specific concentrations clearly would have been a routine matter of optimization and experimentation on the part of the artisan of ordinary skill, said artisan recognizing that the amount and viability of the cells cultured would have been affected by these concentrations.
One of ordinary skill in the art would have been motivated to optimize the culture ratio of the less differentiated cells to arrive at a culture ratio that produces the most viable and stable product. Since Applicant has indicated in their as filed specification that the culture ratios in the co-culture are not particularly limited as long as the ratio enables the formation of organ buds, the culture ratios are deemed to be amenable to routine optimization and experimentation.
Regarding claim 26, the method does not require culturing the pancreatic B cell on a solubilized basement membrane preparation extracted from Engelbreth-Holm- Swarm (EHS) mouse sarcoma.
Therefore the teachings of Johansson et al renders obvious Applicant’s invention as claimed.


Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johansson et al (Diabetes 2008-previously cited) as applied to claims 1, 9, 23, and 26-27 above, and further in view of Edamura et al (Cell Transplantation 2003-newly cited).
Regarding claim 10, Johansson renders obvious the claimed method as described above, but do not specifically teach wherein the cells are plated on a gel and cultured together.
Edamura teach that pancreatic islet cells under primary culture detach from the bottom of culture vessels, lose glucose responsiveness and eventually die when cultured on an uncoated surface (page 439 column 2). The solution is to employ an extracellular matrix or an adhesion molecule as a coating to the surface to help maintain the function of the pancreatic cells (page 440, column 1). The potential coatings include those in gel form with laminin being the most preferred (abstract, page 440, Materials and Methods).
Therefore one of ordinary skill in the art would have been motivated to include a gel coating on the culture surface in the Johansson method because Edamura suggest that an extracellular matrix protein coating the surface was beneficial for the culture of pancreatic cells and suitable ones include those in gel form. One of ordinary skill in the art would have had a reasonable expectation of success because Edamura demonstrates the effectiveness of the various types of potential coatings used to culture pancreatic cells and Johansson is also suggest culturing pancreatic cells in the presence of a gel matrix as well. 
Therefore the combined teachings of Johansson et al and Edamura et al render obvious Applicant’s invention as claimed.


Claims 24, 29-31, 33 and 35-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nahmias et al (Tissue Engineering, 2006, -from IDS filed 10/18/2016) in view of Gomez-Aristizabal et al (Molecular Therapy 2009), and (Rouwkema et al (Tissue Engineering: Part A, 2009-from IDS filed 10/18/2016). 
Regarding claims 24, 29-31, 33 and 35-37, Nahmias et al teach a method of co-culturing vascular endothelial cells, dermal fibroblasts (differentiated mesenchymal cells) and hepatic cells (differentiated liver organ cells, hepatic endoderm cell) upon Matrigel and forming a fibroblastic capsule surrounding sinusoid-like structures (vessel like three dimensional structure) wherein the gel eventually degraded and the capsule detached (page 1629-co-cultures on Matrigel slides and page 1634, column 1 figures 8A and 8B). Images of the organoids show structures that are macroscopically observable within 6 days of culture (at least six hours of culture) (page 1634 figures 8A and 8B and page 1631 figure 3). At day 28 the organoid is several millimeters in size (page 1634, Fig.8) and baring evidence to the contrary appears to be an optimizable feature of the organoid produced.
The vascular endothelial cells included both human umbilical-vein endothelial cells (umbilical cord blood derived vein) and human microvessel endothelial cells (differentiated) (page 1629 column 1) and their culture inherently produces factors secreted by vascular endothelial cells. The presence of endothelial vascular structures in the system suggest that similar liver organoid structures could be perfused, enabling the engineering of liver tissue beyond the oxygen diffusion limit (page 1635 column 2) and suggest that the endothelial vessels might provide more than the necessary oxygen to the tissue, but also a backbone for liver organization both in vitro and in vivo (page 1636 column 1).
Nahmias teach that endothelial cell medium was used to initiate the cultures (page 1629-cocultures of cells on Matrigel slides). Nahmias teach culturing on Matrigel (gel) (page 1629-co-cultures on Matrigel slides and page 1634, column 1 figures 8A and 8B).
Applicant has indicated that whether or not a structure is an organ bud or not can be judged by examining whether or not the structure comprises all of the three types of cells (organ cells, vascular endothelial cells and mesenchymal cells or cell differentiated therefrom) (page 14 of the as filed specification). Since the structure of Nahmias et al contains these three cell types an organ bud is deemed to be formed and a culturing time sufficient to form the three dimensional organ bud is used.
Nahmias et al teach Applicant’s method as described above, but do not specifically teach using undifferentiated cells, induced pluripotent stem cells or mesenchymal stem cells to form their ex-vivo liver organoid (bud) or exclude fibroblasts.
However, Nahmias et al do state that the availability of human foreskin MVECs (microvessel endothelial cells) and the small number of human hepatocytes needed coupled with advances in stem cell biology make their system suitable for the study of human liver damage and disease.
Gomez-Aristizabal teach that mesenchymal stem cells and their conditioned medium provide support for hepatocyte cultures by maintaining hepatocyte functionality as well as improving hepatocyte survival and proliferation in vitro (abstract, page 1504-1505). Endothelial cells and mesenchymal stem cells and conditioned medium therefrom are all taught to be known to provide support for hepatocyte cells (organ cells) (page 1504 column 2, page 1505 column 2).
Rouwkema et al teach that endothelial progenitor cells (EPC) can be used for complex tissue engineering applications, but the differentiation stage of these cells is important (abstract). A more mature EPC isolated from cord blood was able to form prevascular structures in cocultures with human mesenchymal stem cells (hMSC) and although the amount of structures was lower as compared to HUVEC and HMVEC, the degree of organization was higher. The endothelial phenotype needs to be mature enough to prevent the loss of endothelial potential of the cells (page 2025 2nd column). Rouwkema et al suggest that an advantage of using less differentiated cells in tissue engineering is that differentiation of cells is often accompanied by a decrease in proliferation (page 2025, end of 1st column).
One of ordinary skill in the art would have been motivated to use progenitor cells (undifferentiated endothelial, less differentiated organ cells and mesenchymal stem cells) in the method of Nahmias et al because Rouwkema et al suggest that an advantage of using less differentiated cells in tissue engineering is that differentiation of cells is often accompanied by a decrease in proliferation (page 2025, end of 1st column). One of ordinary skill in the art would have been motivated to use mesenchymal stem cells instead of fibroblasts in the method of Nahmias because Gomez-Aristizabal teach that mesenchymal stem cells and their conditioned medium provide support for hepatocyte cultures by maintaining hepatocyte functionality as well as improving hepatocyte survival and proliferation in vitro (abstract, page 1504-1505). One of ordinary skill in the art would have had a reasonable expectation of success because Gomez-Aristizabal teach that endothelial cells and mesenchymal stem cells are known to provide support for hepatocyte cells (organ cells) (page 1504 column 2, page 1505 column 2).
Therefore the combined teachings of Nahmias et al, Gomez-Aristizabal et al, and Rouwkema et al render obvious Applicant’s invention as claimed.




Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the current rejections above.
Applicant argues that the Dr. Takabe declaration provides evidence of the unexpected superior transplantable tissue prepared by coculturing a vascular endothelial cell, an organ cell and a mesenchymal cell excluding fibroblasts compared to Nahmia’s coculture of a vascular endothelial cell, an organ cell and a fibroblast. Applicant asserts that Rouwkema does not present comparable results because Rouwkema shows that the organization and vascularization in coculture of endothelial progenitor cells (EPCs) and MSC was superior compared to a sample with EPC alone without MSC not compared to a sample with EPC and fibroblast. Applicant asserts that one of ordinary skill in the art would not have expected to obtain a superior transplantable tissue by the claimed method compared to Nahmia’s coculture of a vascular endothelial cell, an organ cell and a fibroblast.
This is not found persuasive. Gomez-Aristizabal teach that mesenchymal stem cells and their conditioned medium provide support for hepatocyte cultures by maintaining hepatocyte functionality as well as improving hepatocyte survival and proliferation in vitro (abstract, page 1504-1505). Endothelial cells and mesenchymal stem cells and conditioned medium therefrom are all taught to be known to provide support for hepatocyte cells (organ cells) (page 1504 column 2, page 1505 column 2).
The declaration of Takanori Takebe under 37 CFR 1.132 filed 03/01/2021 is insufficient to overcome the rejection based upon Nahmias as set forth in the Office action because:  The evidence is not commensurate in scope with the claims. The evidence is limited to a specific organ cell type, hepatocytes, with structural features produced by detailed method steps not recited by the claims.
Applicant argues that in order to prove unexpected results that they only have to compare to the closest prior art of Nahmias and since they demonstrate improved results to Nahmias that this is sufficient to establish unexpected results to overcome the obviousness rejection. Applicant asserts that they have proven unexpected results with their declaration as well as a peer-reviewed Nature article cited over 1400 times. Applicant asserts that the claimed method produces a superior organ bud regardless of size. Applicant asserts that their evidence is commensurate in scope with the claims.
This is not found persuasive. In submitting evidence asserted to establish unobvious results, there is a burden on an applicant to indicate how the examples asserted to represent the claimed invention are considered to relate to the examples intended to represent the prior art and, particularly, to indicate how those latter examples do represent the closest prior art. See In re Borkowski, 595 F.2d 713, 184 USPQ 29 (CCPA 1974); In re Goodman, 339 F.2d 228, 144 USPQ 30 (CCPA 1964). 
The evidence relied upon should also be reasonably commensurate in scope with the subject matter claimed and illustrate the claimed subject matter "as a class" relative to the prior art subject matter "as a class." In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971 ); In re Hostettler, 429 F.2d 464, 166 USPQ 558 (CCPA 1970). See, also, In re Lindner, 457 F.2d 506, 173 USPQ 356 (CCPA 1972). 
It should also be established that the differences in the results are in factunexpected and unobvious and of both statistical and practical significance. In reMerck, 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); In re Longi, 759 F. 2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Klosak, 455 F2d 1077, 173 UAPQ 14 (CCPA 1972); In re D'Ancicco, 429 F.2d 1244, 169 USPQ 303 (CCPA 1971 ). Ex parte Gelles, 22 USPQ2d 1318 (BPAI 1992). 
The claimed method does not require an organ bud of a specific function. Applicant has indicated that whether or not a structure is an organ bud or not can be judged by examining whether or not the structure comprises all of the three types of cells (organ cells, vascular endothelial cells and mesenchymal cells or cell differentiated therefrom) (page 14 of the as filed specification). Since the structure of Nahmias contains these three cell types an organ bud is deemed to be formed and a culturing time sufficient to form the three dimensional organ bud is used. In addition, the Rouwkema reference cited in the obvious rejection indicates that when coculturing endothelial progenitor cells with human mesenchymal stem cells that the degree of organization in the structure was higher (page 2025). This teaching would suggest the properties of the structure produced are not quite as unexpected as asserted by Applicant. The results of the transplantation of the liver organ bud may be unexpected, however it is unclear if this result is from details of the transplant or from details from the method of making the organ bud or from details described in the Nature article that are not recited in the claims. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1631



/LAURA SCHUBERG/Primary Examiner, Art Unit 1631